                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                               Dana B. Salmonson
                                                                                           3
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   3800 Howard Hughes Parkway, Suite 1500
                                                                                               Las Vegas, NV 89169
                                                                                           6   Telephone: 702.369.6800
                                                                                           7   Fax: 702.369.6888

                                                                                           8   Patrick F. Hulla (admitted pro hac vice)
                                                                                               patrick.hulla@ogletreedeakins.com
                                                                                           9   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               4520 Main Street, Ste. 400
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10   Kansas City, MO 64111
                                                                                          11   Telephone: 816.471.1301
                                                                                               Fax: 816.471.1303
                                                                                          12   Attorney for Defendant Venetian Casino Resort, LLC
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                UNITED STATES DISTRICT COURT
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                                  FOR THE DISTRICT OF NEVADA
                                                                                          15   MUSTAFA YOUSIF and SHARONE                           Case No.: 2:16-cv-02941-RFB-NJK
                                                                                               WALKER on behalf of themselves and all
                                                                                          16   others similarly situated,
                                                                                          17                          Plaintiffs,                STIPULATION AND ORDER TO EXTEND
                                                                                                                                                  TIME TO RESPOND TO PLAINTIFFS’
                                                                                          18   vs.                                               MOTION FOR CLASS CERTIFICATION
                                                                                                                                                   UNDER RULE 23 OF THE FEDERAL
                                                                                          19   LAS VEGAS SAND CORP.; THE                             RULES OF CIVIL PROCEDURE
                                                                                               VENETIAN CASINO RESORT, LLC; and
                                                                                          20   DOES 1 through 50, inclusive,                                      (First Request)
                                                                                          21                          Defendants.
                                                                                          22

                                                                                          23            Pursuant to Local Rules IA 6-1, IA 6-2 and LR 7-1, Defendant Venetian Casino Resort, LLC
                                                                                          24   (“Defendant”), and Plaintiffs Mustafa Yousif and Sharone Walker (collectively referred to as
                                                                                          25   “Plaintiffs”) hereby request a three-week extension of time, up to and including, May 13, 2019, for
                                                                                          26   Defendant to file its Response to Plaintiffs’ Motion for Class Certification.1 Plaintiffs filed their
                                                                                          27
                                                                                               1   Las Vegas Sands Corp. was dismissed from this matter on October 10, 2018. (ECF No. 113.)
                                                                                          28
                                                                                           1   Motion for Class Certification on April 1, 2019 (“Motion”). (ECF No. 126.) The present deadline

                                                                                           2   for Defendant to file its Response to the Motion is April 22, 2019. This is Defendant’s first request

                                                                                           3   for an extension of time to file its Response.

                                                                                           4           This Stipulation is not intended for delay, and is made in good faith so the parties may

                                                                                           5   conclude a meet-and-confer regarding evidence submitted by Plaintiffs in support of their Motion.

                                                                                           6   Specifically, Plaintiffs rely on the purported expert testimony of analyst James R. Toney in their

                                                                                           7   Motion. (ECF No. 126, p. 26.) However, Defendants believe that Plaintiffs should have disclosed

                                                                                           8   Mr. Toney as a witness under Fed. R. Civ. Pro. 26(a)(1), or as an expert witness under Fed. R. Civ.

                                                                                           9   Pro. 26(a)(2), prior to using his testimony in support of their Motion. “Expert reports are required

                                                                                          10   in order to eliminate ‘unfair surprise to the opposing party and [to conserve] resources.’” Williams
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   v. University Medical Center of Southern Nev., 2010 WL 2802214 (D. Nev. July 14, 2010) (citing

                                                                                          12   Elgas v. Colorado Belle Corp., 179 F.R.D. 296, 299 (D. Nev. 1998)). Further, while the original
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   Discovery Plan and Scheduling Order (“DPSO”) did not set a date for disclosure of experts or the
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14   close of discovery, it did set forth a two-phase discovery structure whereby the first phase of
                                                            Wells Fargo Tower




                                                                                          15   discovery “will focus on the appropriate scope of any motion for conditional and/or class

                                                                                          16   certification and Plaintiffs’ individual claims for all (3) classes.”         (ECF No. 42 at section

                                                                                          17   G.) Because Plaintiffs knew they would use Mr. Toney’s analysis in their Motion for Class

                                                                                          18   Certification, it was within the scope of discovery and should have been disclosed under the DPSO.

                                                                                          19   Moreover, at the class certification stage, any proffered expert testimony must undergo an analysis

                                                                                          20   under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 591, 113 S. Ct. 2786 (1993) to

                                                                                          21   test the evidence for scientific reliability and relevance. See Ellis v. Costco Wholesale Corp., 657

                                                                                          22   F.3d 970, 982 (9th Cir. 2011). Plaintiffs’ failure to disclose Mr. Toney or his report deprived

                                                                                          23   Defendants of the opportunity to depose Mr. Toney and to test the reliance of his opinions. See

                                                                                          24   Brown v. Wal-Mart Store, Inc., 2018 WL 2011935 (N. D. Cal. 2018) (Court reiterated that Wal-

                                                                                          25   Mart’s failure to disclose the identities of fifteen declarants before filing an opposition to Plaintiff’s

                                                                                          26   motion for class certification “deprived [Plaintiffs] of the opportunity to depose these declarants”

                                                                                          27   and that the exclusion of this evidence was justified (noting that the Ninth Circuit upheld the

                                                                                          28   imposition of that sanction on appeal).)


                                                                                                                                                   2
                                                                                           1           Plaintiffs disagree due to the facts that (1) no expert disclosure deadline has been set by the

                                                                                           2   Court, and (2) no trial dates have been set. See Torres v. White, 685 F. Supp. 2d 1283, 1286 (N.D.

                                                                                           3   Okla. 2010) (“Plaintiff’s expert report was timely disclosed under the Federal Rules of Civil

                                                                                           4   Procedure as this court did not set a specific time frame for the identification of expert witnesses or

                                                                                           5   the exchange of witness reports. Absent a specific date set by the court or a stipulation by the parties,

                                                                                           6   Fed. R. Civ. P. 26(b)(2)(C)(i) dictates that disclosure of experts must be made 90 days before trial.

                                                                                           7   Since there was no trial date set in this matter, plaintiff’s disclosure was timely.”); see also, Minebea

                                                                                           8   Co. Ltd. v. Papst, 231 F.R.D. 3, 6-7 (D.D.C. 2005) (“Purpose of rule requiring that expert reports be

                                                                                           9   disclosed at least 90 days before the trial date or as directed by the court is to prevent unfair surprise

                                                                                          10   at trial and to permit the opposing party to prepare rebuttal reports, to depose the expert in advance
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   of trial, and to prepare for depositions and cross-examination at trial.”).

                                                                                          12           On April 9, 2019, Defendant’s counsel contacted Plaintiffs’ counsel to meet-and-confer
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   regarding Plaintiffs’ reliance on Mr. Toney’s testimony, their failure to disclose him as a witness,
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14   and their failure to disclose his expert report. Counsel for Plaintiffs responded that they do not
                                                            Wells Fargo Tower




                                                                                          15   believe they were required to disclose Mr. Toney prior to relying on his expert testimony but that

                                                                                          16   they would provide a position on the propriety of Mr. Toney’s analysis by Friday, April 12, 2019 or

                                                                                          17   Monday, April 15, 2019. Counsel also stated they would be available to discuss this matter after

                                                                                          18   Defendants’ counsel has had an opportunity to review their response. On April 15, 2019, Plaintiffs’

                                                                                          19   counsel sent correspondence to Defendant’s counsel regarding why it did not believe an expert

                                                                                          20   disclosure prior to filing their Motion was required. Further, Plaintiffs’ counsel indicated that they

                                                                                          21   anticipated providing Defendant with Plaintiffs’ Expert Disclosure for Mr. Toney “likely before the

                                                                                          22   end of the week, 4/19/19”.

                                                                                          23   ...

                                                                                          24   ...

                                                                                          25   ...

                                                                                          26   ...

                                                                                          27   ...

                                                                                          28   ...


                                                                                                                                                   3
                                                                                           1          As a result, the parties respectfully request a three-week extension of time for Defendant to

                                                                                           2   respond to Plaintiffs’ Motion and to allow for a meet-and-confer with Plaintiffs to be fully

                                                                                           3   conducted, to review and analyze Mr. Toney’s expert report, to determine whether a rebuttal expert

                                                                                           4   is necessary at this time, and to explore whether and to what extent a Motion to Strike Mr. Toney is

                                                                                           5   appropriate.

                                                                                           6   DATED this 17th day of April, 2019.            DATED this 17th day of April, 2019.

                                                                                           7   THIERMAN BUCK LLP                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                               P.C.
                                                                                           8

                                                                                           9
                                                                                               /s/ Leah L. Jones                               /s/ Dana B. Salmonson
                                                                                          10   Mark R. Thierman                                Anthony L. Martin
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               Nevada Bar No. 8285                             Nevada Bar No. 8177
                                                                                          11   Joshua D. Buck                                  Dana B. Salmonson
                                                                                               Nevada Bar No. 12187                            Nevada Bar No. 11180
                                                                                          12   Joshua R. Hendrickson                           Wells Fargo Tower
                                                                                               Nevada Bar No. 12225                            Suite 1500
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   Leah L. Jones                                   3800 Howard Hughes Parkway
                                                                                               Nevada Bar No. 13161                            Las Vegas, NV 89169
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                               7287 Lakeside Drive
                                                                                               Reno, NV 89511                                  Patrick F. Hulla (admitted pro hac vice)
                                                                                          15   Attorneys for Plaintiffs                        4520 Main Street, Ste. 400
                                                                                                                                               Kansas City, MO 64111
                                                                                          16                                                   Attorneys for Defendant
                                                                                          17

                                                                                          18                                                ORDER

                                                                                          19          IT IS SO ORDERED.

                                                                                          20
                                                                                                                                            RICHARD F. BOULWARE, II
                                                                                          21
                                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                                          22                                                April 18, 2019
                                                                                          23                                                DATED

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                4
